Citation Nr: 1118088	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  00-16 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder and schizophrenic reaction.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1952 to November 1954.

This matter is on appeal from a January 1999 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This case was remanded by the Board in July 2001, July 2003 and March 2006 for further development and the Board determines that further development is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For purposes of background, the Veteran served on active duty from December 1952 to November 1954, which included service in the Republic of Korea.  In April 1965, he filed his initial claim for entitlement to service connection for what he characterized as "nerves."  While a subsequent VA examination in June 1965 diagnosed him with a chronic schizoaffective reaction, his claim was denied in July 1965 on the basis that it was not shown in service for many years thereafter.  

The Veteran resubmitted this claim on a number of occasions in the years that followed.  However, these claims have been denied either on the basis that new and material evidence had not been submitted, see 38 C.F.R. § 3.156(a), or else on the merits.  Of particular note, this claim was denied by the Board in July 1976, and again in January 1978, which appears to be the last final denial of the claim.  


Beginning in October 1998, the Veteran submitted a new claim for entitlement to service connection for PTSD, which the RO characterized as a claim that was distinct from his previous psychiatric disorder claims.  He has particularly attributed his disorder to a number of different stressors occurring in service, including:
* Viewing dead bodies in the course of his duties, including watching an old man die, and viewing the remains of a woman while in Chuncheon, Korea;
* Being a victim of a sexual assault from two fellow soldiers;
* Coming under enemy gunfire;
* Encountering a Bengal tiger in May 1954; and
* Driving a jeep that his and killed a person.

The Veteran's claim was denied in July 1999, ultimately on the basis that none of the stressors were sufficiently specific to be corroborated.  38 C.F.R. § 3.304(f).  However, the claim was remanded by the Board in July 2001 for further development.  Specifically, the RO was instructed to ask the Veteran for additional information as to his claimed stressors and, when provided, submit this information to the U.S. Armed Services Center for Research of Unit Records (now known as the Joint Services Records and Research Center).  The Veteran was also to be scheduled for a VA examination.  

While a November 2001 psychiatrist, possibly contracted by VA, opined that the Veteran has PTSD is attributable to his experiences in Korea, the claim was nevertheless again denied in a March 2002 supplemental statement of the case (SSOC) primarily on the basis that, again, none of his stressors could be corroborated.  

The claim was again remanded by the Board in July 2003 in order to make an attempt at verifying the Veteran's asserted stressors and to afford the Veteran a VA examination.  However, this claim was again denied in an October 2005 SSOC on the basis that the Veteran did not submit any additional information.  Also, contrary to the Board directive, he was never afforded a VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board or the Court are not complied with, a further remand will be mandated).

The claim was remanded by the Board a third time in March 2006 in order to provide the Veteran with notice as to what evidence may be submitted in order to establish service connection for PTSD based on a personal assault and to provide the Veteran a VA examination if any of his stressors could be corroborated.  After the stressors could not be corroborated by the JSRRC, the RO denied the claim in a May 2009 SSOC without a VA examination, and the issue is again before the Board.  Unfortunately, as a result of changes in VA regulations and an evolution in how claims are considered, further development is required before this claim can be properly adjudicated.  

As an initial matter, the VCAA notice sent by the RO is insufficient for notice purposes.  As was stated in the Board's March 2006 remand, the Veteran must be provided with notice as to what evidence is necessary to establish service connection for PTSD based on a personal assault.  Such evidence is distinct from the evidence typically required for PTSD claims, and is specifically listed in 38 C.F.R. § 3.304(f)(5).  While he has been sent VCAA notice letters in April 2006, March 2007 and April 2009, none of them address these specific evidentiary requirements. 

Next, the Board notes that the most recent SSOC denied the Veteran's claim for PTSD without the benefit of a VA examination.  The SSOC, sent to the Veteran in May 2009 deemed such an examination unnecessary given that none of his stressors could be corroborated.  

However, it should be noted that the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended during the course of this appeal.  See 75 Fed. Reg. 39,843- 39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  This recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  


Here, the Veteran has asserted that he came under enemy gunfire or at least had the perception of that occurring.  The Board interprets this as a statement of experiencing fear of hostile enemy activity while on active duty.  Given the fact that the Veteran served as military police office in Korea during the height of the Korean War, his stated fear is deemed is consistent with the places, types, and circumstances of the Veteran's service as his accounting of discovering the remains of a dead woman.  Therefore, it is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressors.  38 C.F.R. § 3.304(f)(3) (2010).

Finally, as was discussed above, the Veteran's most recent claim was for PTSD only, and did not address his prior diagnosis of a schizophrenic reaction.  However, during the course of this appeal, the United States Court of Appeals for Veterans Claims held that, while a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider his claim as one for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Moreover, the Court has also stated that if the evidence presented relates to a distinctly diagnosed condition from that was previously denied, a claimant is entitled to benefit from the notice and assistance procedures applicable to newly filed claims without having to first prove that the evidence submitted is both new and material in nature.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); see also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  In view of this, it is proper that entitlement to service connection based on his diagnosed schizophrenic reaction be considered as part of his current claim on appeal.  

In consideration of that aspect of the claim, it merits noting that schizophrenia is a disorder that may be presumed attributable to active duty if it can be shown to exist to a compensable level within one year of the Veteran's release from active duty service.  38 C.F.R. §§ 3.307, 3.309.  Here, there is no diagnosis of a schizophrenic reaction within one year of the Veteran's release from active duty in November 1954, and his service treatment records are unavailable.  However, the evidence does indicate that he was prescribed Thorazine for "nerves" in December 1954.

As mentioned above, the Veteran's claim related to his diagnosis of schizophrenic reaction has been denied by the Board on two occasions, most notably in July 1976.  There, the Board concluded that the Veteran's use of Thorazine in 1954 is not proof of a diagnosis of schizophrenia, as it is not restricted to use as treatment for psychosis.  However, that conclusion does not appear to have been based on a medical opinion, but rather the Board's own findings.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (if the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions).  Therefore, the VA examiner's opinion is necessary on this issue as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Provide the Veteran with notice as to what evidence is necessary to establish entitlement to service connection for PTSD based on a personal assault.  This notice letter should be in compliance with the requirements of the VCAA, and include the types of evidence listed in 38 C.F.R. § 3.304(f)(5).  

2.  Obtain all treatment records that are available from the VA Medical Center in Ponce, Puerto Rico, for the time since May 2009.  If the Veteran has received any treatment from a private mental health facility, the records of such treatment should be acquired after obtaining the Veteran's authorization.  

3.  Schedule the Veteran for examination by a VA psychiatrist experienced in evaluating psychiatric disorders such as PTSD, depression and schizophrenic reaction, to determine the diagnoses of any psychiatric disorder(s) that are present.  All indicated tests and studies must be performed, any indicated consultations must be scheduled, and all clinical findings should be reported in detail.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination, for a proper understanding of the Veteran's medical history.  The examination report is to reflect if the examiner reviewed the Veteran's medical records.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of the in-service stressors of discovering the dead body of a Korean national and her baby or the belief that he came under enemy gunfire.  

The VA examiner should determine whether any of the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The examiner should also elicit as much detail as possible from the Veteran as to the details surrounding his asserted in-service personal assault, e.g., locations, dates, and identities of individuals involved.  The examiner should identify and examine all records indicating any signs/indicators or change of behavior or performance subsequent to the claimed personal assault alleged by the Veteran to have occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence to changes.  The examiner should then express an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any in-service assault or experiences described by the Veteran occurred.  If the examiner determines that any claimed in-service assault occurred, he or she should make a determination as to whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder as a result of the alleged assault.

If the Veteran is found to have a psychiatric diagnosis other than PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any such diagnosed psychiatric disorder had its onset in service or within one year of service discharge or is otherwise etiologically related to his active service.  In providing this opinion, the examiner is specifically asked to provide an opinion as to whether it is at least as likely as not that the Veteran's use of the drug Thorazine in 1954 is indicative of a psychiatric disorder in service or within one year of service discharge.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.

4.  When the above development is completed, readjudicate the claim for entitlement to service connection an acquired psychiatric disorder, to include schizophrenic reaction and PTSD.  If the benefit sought is not granted, the appellant should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



